 1
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                  )     Case №: 2:19-cr-00152-TLN
                                                )
 9                   Plaintiff,                 )
                                                )                   ORDER
10           vs.                                )              APPOINTING COUNSEL
                                                )
11   KEVIN LANCE MCCORD,                        )
                                                )
12                   Defendant.                 )
                                                )
13
14
            The court appointed the Federal Defender to represent the defendant on October 8, 2019.
15
     The Federal Defender has determined this case should go to the panel. CJA Panel attorney
16
     Jessica Graves is hereby appointed effective October 11, 2019, the date the Office of the Federal
17
18   Defender contacted her.

19
            APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT
20   SUPPORTING APPOINTMENT.
21
     DATED: October 15, 2019
22
23
                                                           Troy L. Nunley
24                                                         United States District Judge

25
26
27
28
